DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 11/20/2019, 12/03/2019, 05/14/2021, and 11/18/2021 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 25 is objected to because of the following informalities: claim 25 appears to be a duplicate of claim 24. Applicant is advised that should claim 24 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-14, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter, referred to as Kim) (WO2016/163805, US 10,756,862 is used as the translation of the foreign document), in view of Khan (US 8,774,310).
As to claim 1, Kim discloses a method for wireless communication (see the abstract), comprising: receiving, from a base station, a configuration of one or more reference signal resource sets comprising one or more reference signal resources (see Fig. 10a, UE receives a SRS transmission parameter from eNB, see column 23, line 60 – column 24, line 10, column 26, lines 52-63, and column 33, lines 27-33); identifying,  Kim discloses all the subject matters claimed in claim 1, except for the limitations regarding applying a first precoding matrix to a reference signal, applying a second precoding matrix to the reference signal, and transmitting the first precoded reference signal and the second precoded reference signal. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal as suggested by Khan in order to increase the bandwidth efficiency in the communication system.
As to claim 2, Khan further discloses that applying the first precoding matrix and the second precoding matrix comprises: applying the first precoding matrix to the reference signal using a first set of antenna ports; and applying the second precoding matrix to the reference signal using the first set of antenna ports or a second set of antenna ports (see column 12, lines 6-16).
As to claim 11, Khan further discloses that the first precoding matrix and the second precoding matrix comprise a same precoding matrix (see Fig. 15, see W0{1} used for SB#1 and SF#1 and W0{1} also used for SB#2 and SF#4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan and use the same precoding matrix to perform precoding on the reference signals in order to reduce the number of precoding matrices and potentially precoders in the communication system and therefore reduce the cost and complexity of the system. 
As to claim 12, Khan further discloses that the first precoding matrix and the second precoding matrix comprise a different precoding matrix (see for instance Fig. 15, W0{1} and W6{1} used for SB#1-SF#1 and SB#2-SF#2, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  the teachings of Kim as suggested by Khan and use different precoding matrices to perform precoding on the reference signal in order to improve performance and increase spectral efficiency. 
As to claim 13, Khan further discloses that precoding granularity (i.e., the number of resource blocks) of the first precoding matrix (e.g., W0{1}) is greater than or equal to a number of resource blocks (RBs) in the first sub-band (see Fig. 17, SB#1), and the precoding granularity of the second precoding matrix (e.g., W4{1}) is greater than or equal to a number of RBs in the second sub-band (see Fig. 17, SB#2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan in order to reduce the number of precoding matrices and potentially precoders in the communication system and therefore reduce the cost and complexity of the system. 
As to claim 14, Khan further discloses that the first sub-band and the second sub-band have a same bandwidth (see column 11, lines 23-25). 
As to claim 28, Kim discloses a method for wireless communication (see the abstract), comprising: receiving, from a base station, a configuration of one or more reference signal resource sets comprising one or more reference signal resources (see Fig. 10a, UE receives a SRS transmission parameter from eNB, see column 23, line 60 – column 24, line 10, column 26, lines 52-63, and column 33, lines 27-33); identifying, based at least in part on the configuration, a reference signal resource of the one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30  Furthermore, Kim discloses that the wireless communication system comprising a processor, memory in electronic communication with the processor; and instructions stored in the memory to implement the method steps of communication between the wireless communication devices (see column 33, lines 14-18 and Fig. 15). Kim discloses all the subject matters claimed in claim 28, except for the limitations regarding applying a first precoding matrix to a reference signal, applying a second precoding matrix to the reference signal, and transmitting the first precoded reference signal and the second precoded reference signal. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and 
As to claim 29, Khan further discloses applying the first precoding matrix and the second precoding matrix comprises: applying the first precoding matrix to the reference signal using a first set of antenna ports; and applying the second precoding matrix to the reference signal using the first set of antenna ports or a second set of antenna ports (see column 12, lines 6-16).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Khan, further in view of Yoshimoto et al. (hereinafter, referred as Yoshimoto) (US 2017/0126439).
As to claim 15, Kim and Khan disclose all the subject matters claimed in claim 15, except that the first sub-band and the second sub-band have a different bandwidth. Yoshimoto, in the same field of endeavor, discloses that the system bandwidth is divided into groups (see sub-bands in FIG. 3). The group is configured from a plurality of resource blocks. The number of sub-bands can be calculated based on a configuration (number of resource block constituting the sub-band) of the sub-band size. The sub-band size can be configured based on the system bandwidth. Fig. 3 is an example of a case where the sub-band size is 2. All sub-bands may have the same size as each other, or sub-bands having a size different from each other may be  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan as suggested by Yoshimoto and make the size of the sub-band adjustable in order to increase the flexibility and efficiency of the communication system and therefore improve the performance of the system.
Claims 16, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Khan, further in view of Lan et al. (hereinafter, referred to as Lan) (US 10,405,323). 
As to claim 16, Kim discloses a method for wireless communication (see the abstract), comprising: identifying a reference signal resource of one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30 and Fig. 3); transmitting, to a user equipment (UE), a first configuration of one or more reference signal resource sets comprising the one or more reference signal resources, the first configuration identifying the reference signal resource (see Fig. 10a, UE receives a SRS transmission parameter from eNB, see column 23, line 60 – column 24, line 10, column 26, lines 52-63, and column 33, lines 27-33). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Kim discloses all the subject matters claimed in claim 16, except for receiving a first reference signal during a first symbol period of a first sub-band of the plurality of sub-bands and receiving a second reference signal during a second symbol period of a second sub-band of the plurality of sub-bands; computing respective channel estimates  Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). Khan also discloses computing respective channel estimates of the first sub-band and the second sub-band (see column 12, lines 14-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan and measure the respective channel estimates for the first and second sub-bands in order to increase the performance and quality of the communication. Kim and Khan disclose all the subject matters claimed in claim 16, except for transmitting, to the UE, a second configuration comprising at least one of a sounding resource indicator (SRI), a number of layers, a precoding information, or a modulation and coding scheme (MCS) based at least in part on the respective channel estimates. Lan, in the same field of endeavor, discloses a receiver, in a communication device for receiving a first signal and a second signal and determining a first channel quality information (CQI) and a second CQI (see Fig. 1, blocks 101 and 102). Lan further discloses that the receiver calculates modulation and coding scheme (MCS) based on the first and second CQI and transmits the MCS information to another communication device (see Fig. 1, blocks 103 and 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan as suggested by Lan and feedback MCS information to the other communication device (e.g. a UE or eNB) in order to improve the accuracy of uplink/downlink scheduling and improve the performance of the communication system.
As to claim 17, Khan further discloses performing independent channel estimation for the first sub-band during the first symbol period based on the first 
As to claim 30, Kim discloses a method for wireless communication (see the abstract), comprising: identifying a reference signal resource of one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30 and Fig. 3); transmitting, to a user equipment (UE), a first configuration of one or more reference signal resource sets comprising the one or more reference signal resources, the first configuration identifying the reference signal resource (see Fig. 10a, UE receives a SRS transmission parameter from eNB, see column 23, line 60 – column 24, line 10, column 26, lines 52-63, and column 33, lines 27-33). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Furthermore, Kim discloses that the wireless communication system comprising a processor, memory in electronic communication with the processor; and instructions stored in the memory to implement the method steps of communication between the wireless communication devices (see column 33, lines 14-18 and Fig. 15). Kim discloses all the subject matters claimed in claim 30, except for receiving a first reference signal during a first symbol period of a first sub-band of the plurality of sub-bands and receiving a second reference signal during a second symbol period of a second sub-band of the plurality of sub-bands; computing respective channel estimates of the first sub-band and the second sub-band; and transmitting, to the UE, a second configuration comprising at least one of a sounding resource indicator (SRI), a number 0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). Khan also discloses computing respective channel estimates of the first sub-band and the second sub-band (see column 12, lines 14-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal as suggested by Khan in order to increase the bandwidth efficiency in the communication system. Also, it would have been obvious to one of ordinary skill in the  the teachings of Kim as suggested by Khan and measure the respective channel estimates for the first and second sub-bands in order to increase the performance and quality of the communication. Kim and Khan disclose all the subject matters claimed in claim 30, except for transmitting, to the UE, a second configuration comprising at least one of a sounding resource indicator (SRI), a number of layers, a precoding information, or a modulation and coding scheme (MCS) based at least in part on the respective channel estimates. Lan, in the same field of endeavor, discloses a receiver, in a communication device for receiving a first signal and a second signal and determining a first channel quality information (CQI) and a second CQI (see Fig. 1, blocks 101 and 102). Lan further discloses that the receiver calculates modulation and coding scheme (MCS) based on the first and second CQI and transmits the MCS information to another communication device (see Fig. 1, blocks 103 and 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan as suggested by Lan and feedback MCS information to the other communication device (a UE or eNB) in order to improve the accuracy of uplink or downlink scheduling and improve the performance of the communication system.
Allowable Subject Matter
Claims 3-10, 18-24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632